DETAILED ACTION
Status of Application
Receipt of the response to the non-final office action, the amendments to the specification and claims as well as applicant arguments/remarks, filed 01/15/2021, is acknowledged.  Amendments to the specification have been entered.  
The declaration under 37 CFR §1.132, filed on 01/15/2021, is also acknowledged and taken into consideration.  
Claims 1, 4, 7 and 8 are pending in this action.  Claims 2-3 and 5-6 have been cancelled.  Claims 1, 4 and 7 have been amended.  New claim 8 has been added.  No new matter was added.  Claims 1, 4, 7, and 8 are currently under consideration.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application is a 371 of PCT/KR2018/013212, filed November 1, 2018, which claims benefit of foreign priority to KR10-2017-0144796, filed November 1, have been received.  

Inventorship
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
No information disclosure statement is associated with this submission.  

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  
The acronyms recited in claims 1 and 8 should be removed, because said acronyms are not used in subsequent claims.   
It is suggested that in claim 8 the limitation “A method of preparing a sustained-release injectable biodegradable polymer microsphere escitalopram composition, comprising” should be corrected to “A method of preparing a sustained-release injectable composition, comprising biodegradable polymer microspheres comprising escitalopram, the method comprising” or as needed for clarity. 
Appropriate correction or clarification is required. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The newly added independent claim 8 and amended claim 7 are directed to a method of preparing compositions comprising microspheres comprising escitalopram, biodegradable polymer, and hydrophobic solidifying agent, wherein said compositions provide a sustain release of escitalopram, and wherein said method includes a formation of oil-in-oil-in-water emulsion (O/O/W)   
The written description requirement for claimed genuses (i.e., biodegradable polymer, hydrophobic solidifying agent, oils) may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Applicant was in possession of the claimed genus.”  Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.  MPEP §2163.  
In the present case, the specification does not provide a clear definition/teaching for the term O/O/W as understood by applicant.  Neither the claims no specification clarify what oils can be used in claimed compositions.  Examples 1-3 illustrate the preparation of the claimed compositions by the method that includes:  
(A) preparing a mixture of (i) poly(lactide-co-glycolide) as biodegradable polymer; (ii) escitalopram, and (iii) dipalmitoyl phosphoric acid (Example 1), OR stearic acid (Example 2), OR 1-hydroxy-2-naphthoic acid as a hydrophobic solidifying agent and (iv) dichloromethane; and further 
(B) the prepared mixture is placed in an aqueous solution of polyvinyl alcohol.  
No information is provided regarding escitalopram being in a solid state (i.e., powder) or in a liquid state (i.e., melt, solution).  The difference between the instant invention (Examples 1-3) and the comparative example is that comparative example does not show the use of any a hydrophobic solidifying agent in step (A).  
in haec verba in the specification or claims as originally filed, adequate written support for claim limitations must arise from either an explicit or implicit suggestion by the disclosure to show that such a concept as claimed was actually in possession of applicant at the time of the invention.  In the present case, it is the examiner’s position that the instant specification does not provide required description of O/O/W and/or O/W emulsions as claimed; does not teach what oils (if any) should be used for providing claimed properties.  For the reasons provided supra, applicant has failed to provide the necessary teachings, by describing the claimed invention with all of its limitations using such descriptive means that fully set forth the claimed invention, in such a way as to reasonably convey to one skilled in the relevant art that applicant had possession of the claimed invention.

Allowable Subject Matter
Claims 1 and 4 are allowed.  The prior art of record teaches controlled-release injectable compositions that (i) can be prepared in forms of fine particles/microspheres; (ii) comprise a physiologically active substance in high content; (iii) suppress the initial excess release, and (iv) achieve a stable release rate over a long period of time, and also teaches a method of producing said compositions and their use as a medicine (i.e., WO 2003/002092).  As clarified in the declaration under 37 CFR §1.132, filed by applicant on 01/15/2021, the prior art teaches the use of physiologically active substances comprising amino and/or carboxyl groups, e.g., peptides and/or salts thereof.  The prior art does not teach the use of physiologically 
    PNG
    media_image1.png
    190
    256
    media_image1.png
    Greyscale
elements/functional groups as in escitalopram (shown on the right).  Therefore, given the structural specificity of the claimed compound/escitalopram, it would not have been obvious to one of ordinary skill in the art to use/try the method of preparation of microspheres disclosed by the prior art to make sustained release injectable compositions comprising escitalopram as instantly claimed.
Applicant is advised to clarify the method of preparation of said compositions to move the application in condition for allowance. 

Conclusion
Claims 1 and 4 are allowed.
Claims 7 and 8 are rejected. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615